Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed 10/6/22.
Claims 1-5, 7, 9, 13-19, 23-31 are pending.

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “causing a computer-readable indicium to display via the second computing device”. The term “second computing device” lacks antecedent basis. For the purposes of this examination the claim will be treated as reciting “a second computing device”.
Claims 2-5 and 28 depend from claim 1 and are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9, 13-18, 23-24 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,978,158 to Rajkumar et al. (Rajkumar) in view of US 9,571,559 to Raleigh et al. (Raleigh) in view of US 2013/0091156 to Raiche et al. (Raiche) in view of US 2016/0114247 to Biswas et al. (Biswas).

Claim 1: Rajkumar discloses a system comprising: 
a non-transitory computer-readable medium storing instructions (see e.g. Fig. 4, 404); and 
a processing device communicatively coupled to the non-transitory computer-readable medium (see e.g. Fig. 4, 402), wherein the processing device is configured to execute the instructions and thereby perform operations comprising: 
receiving, via a first computing device being used to access a particular service, privacy-related user consent preferences for the particular service to process personal data on the first computing device (col. 4, lines 14-18 “managing privacy settings for, a user”); 
storing the privacy-related user consent preferences in a memory (col. 7, lines 23-26 “A data store of user opt-out and privacy preferences 142”); 
retrieving, from the memory, the privacy-related user consent preferences (col. 7, lines 23-26 “A data store of user opt-out and privacy preferences 142”); 
causing display of the consent interface on the first computing device (col. 16, lines 59-65 “the privacy opt out interface 279 can be presented to the user upon user selection of one or more controls”), wherein the consent interface comprises: 
the privacy-related user consent preferences retrieved from the memory (col. 16, lines 59-65 “interface 279 for managing privacy setting”, e.g. Fig. 2J, 286b-e); and 
a selectable mechanism to apply the privacy-related user consent preferences to the second computing device (e.g. Fig. 2J the “Save Settings” button); and 
in response to receiving an indication of a selection of the selectable mechanism, transmitting the privacy-related user consent preferences to the second computing device (col. 14, lines 36-40 “Information presented in the privacy interface 256a”) and
storing the privacy-related user consent preferences so that the privacy-related user consent preferences are applied with respect to the particular service processing the personal data on the second computing device (col. 24, lines 41-48 “privacy selections that are in effect … store the user’s … profile”).

Rajkumar does not disclose:
causing a computer-readable indicium to display via the second computing device, wherein the computer-readable indicium comprises: 
an indication of a session request; and
receiving, via the first computing device, an authentication of the computer-readable indicium, the authentication comprising the session request. 

Raleigh teaches:
causing a computer-readable indicium to display via the second computing device (col. 27, lines 48-52 “The child device presents information that enables the subscriber to “link” … the child devices with the master device”, e.g. Figs. 12-13), wherein the computer-readable indicium comprises: 
an indication of a session request (see e.g. Figs. 12-13); and 
receiving, via the first device, an authentication of the computer-readable indicium, the authentication comprising a session request (see e.g. Figs. 14-15, col. 36, lines 39-44 “verifies … that the subscriber associated with Master Device 100A has permission to add additional devices”).

It would have been obvious at the time of filing to display a computer-readable indium via the second computing device (Raleigh col. 27, lines 48-52 “The child device presents information that enables the subscriber to “link” … the child devices with the master device”, e.g. Figs. 12-13), comprising an indication of a session request (see e.g. Raleigh Figs. 12-13); and receive an authentication of the computer-readable indicium comprising a session request (see e.g. Raleigh col. 36, lines 39-44 “verifies … that the subscriber associated with Master Device 100A has permission to add additional devices”). Those of ordinary skill in the art would have been motivated to do so as a known means of confirming/authenticating the association which would have produced only the expected results (e.g. Raleigh col. 20, lines 47-56 “successfully added a new device”, Rajkumar col. 4, line 29-32 “association between the devices”). 

Rajkumar and Raleigh do not teach:
wherein the computer-readable indicium comprises: 
navigation instructions for the first computing device to navigate to a consent interface of the particular service; 
receiving an authentication of the computer-readable indicium from the first computing device, the authentication comprising the first computing device following the navigation instructions.

Raiche teaches:
wherein the computer-readable indicium comprises: 
navigation instructions for the first computing device to navigate to a consent interface of the particular service (par. [0063] “A quick response (QR) code is a codes that has an associated navigable link”); 
receiving an authentication of the computer-readable indicium from the first computing device, the authentication comprising the first computing device following the navigation instructions (par. [0063] “device 10 navigates to a location”).

It would have been obvious at the time of filing to provide a computer-readable indicium comprising navigation instructions (Raiche par. [0063] “A quick response (QR) code is a codes that has an associated navigable link”), and authenticate the indicium by following the navigation instructions (Raiche par. [0063] “device 10 navigates to a location”). Those of ordinary skill in the art would have been motivated to do so as a known means of coordinating interaction between two devices which would have produced only the expected results.

Rajkumar, Raleigh and Raiche do not teach storing the privacy-related user consent preferences on the second computing device.

Biswas teaches storing privacy-related user consent preferences on a second computing device (par. [0038] “privacy platform 109 may be resident within the UEs 101 as respective privacy platform modules 110a-110n”).

It would have been obvious at the time of filing to store the privacy-related user consent preferences on the second computing device (Rajkumar col. 24, lines 41-48 “store the user’s … profile”, Biswas par. [0038] “privacy platform 109 may be resident within the UEs 101”). Those of ordinary skill in the art would have been motivated to do so as a known means of persisting the data which would have produced only the expected result. 

Claim 2: Rajkumar, Raleigh, Raiche and Biswas teach the system of Claim 1, wherein the operations further comprise, before transmitting the privacy-related user consent preferences to the second computing device, confirming the identity of a user of the second computing device via the first computing device (Raleigh col. 36, lines 35-45 “verifies … that the subscriber associated with Master Device 100A has permission … by verifying a username and/or password”).

Claim 4: Rajkumar, Raleigh, Raiche and Biswas teach the system of Claim 1, wherein the computer-readable indicium, when scanned by the first computing device, is configured to facilitate automatically tying the session on the second computing device with a particular data subject (Rajkumar col. 4, lines 29-32 “creating a linking or association between the devices”).

Claim 5: Rajkumar, Raleigh, Raiche and Biswas teach the system of Claim 4, wherein the operations further comprise, in response to scanning the computer-readable indicium using the first computing device (Raleigh col. 28, lines 15-23 “using the master device to scan the information”) communicating a user profile associated with the particular data subject to the second computing device (Rajkumar col. 24, 45-48 “the user’s current global profile”).

Claim 7: Rajkumar discloses a system comprising: 
a non-transitory computer-readable medium storing instructions (see e.g. Fig. 4, 404); and
a processing device communicatively compiled to the non-transitory computer-readable medium (see e.g. Fig. 4, 402),
wherein, the processing device is configured to execute the instructions and thereby perform operations comprising: 
receiving, via a fist computing device privacy-related consent preferences for a particular service associated with the system so that the particular service can process personal data on the first computing device (col. 4, lines 14-18 “managing privacy settings for, a user”); and 
storing the privacy-related consent preferences in a memory (col. 7, lines 23-26 “A data store of user opt-out and privacy preferences 142”);
in response to receiving a request, automatically facilitating an extension of the privacy-related consent preferences to cover the particular service processing the personal data on the second computing device (col. 4, lines 29-32 “creating a linking or association between the devices”) by:
storing the privacy-related user consent preferences (col. 24, lines 41-48 “privacy selections that are in effect … store the user’s … profile”).

Rajkumar does not disclose:
receiving a code identifying a session request for the particular service form the first computing device, wherein: 
(i) the first computing device obtains the code form a second computing device that is requesting to begin a session of the particular service on the second computing device; 
(ii) the second computing device provides navigation instructions for the first computing device to navigate to a consent interface of the particular service; and
(iii) the first computing device, as a result of receiving the code, navigates to the particular service and provides the code; and 
causing, based on the code, display of the privacy-related consent preferences via a consent interface within the particular service on the first computing device;
receiving a request originating from the consent interface to extend the privacy-related consent preferences to the second computing device; and 
in response to receiving the request, automatically facilitating an extension of the privacy-related consent preferences.

Raleigh teaches:
receiving a code identifying a session request for the particular service form the first computing device (col. 28, lines 15-23 “using the master device to scan the information“), wherein: 
(i) the first computing device obtains the code from a second computing device that is requesting to begin a session of the particular service on the second computing device (col. 27, lines 48-52 “The child device presents information that enables the subscriber to “link” … the child devices with the master device”); 
(iii) the first computing device, as a result of receiving the code, activates a particular service and provides the code (see e.g. Fig. 14-15); and 
causing, based on the code, display of the account related preferences via a consent interface within the particular service on the first computing device (col. 27, lines 48-52 “The child device presents information that enables the subscriber to “link” … the child devices with the master device”);
receiving a request originating from the consent interface to extend the privacy-related consent preferences to the second computing device (col. 28, lines 38-42 “a representative screen 2815 that may be presented by the master device after the subscriber has entered the information … allows the child device to be linked”); and 
in response to receiving the request, automatically facilitating an extension of the account preferences (fig. 15, col. 28, lines 38-42 “allows the child device to be linked … completes the joining process by selecting “Add now.””).

It would have been obvious at the time of filing to obtain a code identifying a session request from the second device (Raleigh col. 28, lines 15-23 “scan the information“), cause display of the privacy-related consent preferences (e.g. Rajkumar col. 16, lines 59-65 “the privacy opt out interface 279”, Raleigh Fig. 15), receive a request to extend the privacy-related consent preferences to the second device (e.g. Rajkumar Fig. 2J the “Save Settings” button, Raleigh col. 28, lines 38-42 “by selecting “Add now.””), and facilitate extension of the privacy-related consent preferences (Rajkumar col. 4, lines 29-32 “creating a linking or association between the devices”). Those of ordinary skill in the art would have been motivated to do so as a known means of confirming/authenticating the association which would have produced only the expected results (e.g. Raleigh col. 28, lines 47-56 “successfully added a new device to the master service account”, Rajkumar col. 4, lines 29-32 “creating a linking or association between the devices”).

Rajkumar and Raleigh do not explicitly teach:
(ii) the second computing device provides navigation instructions for the first computing device to navigate to a consent interface of the particular service; and
as a result of receiving the code, the first computing device navigates to the particular service and provides the code. 

Raiche teaches:
(ii) the second computing device provides navigation instructions for the first computing device to navigate to a consent interface of the particular service (par. [0063] “A quick response (QR) code is a codes that has an associated navigable link”); and
as a result of receiving the code, a first computing device navigates to the particular service (par. [0063] “When one of the QR codes is scanned … device 10 navigates to a location where the … information associated with the QR code is electronically stored for download or transfer to device 10”). 

It would have been obvious to navigate to the particular service in response to receiving the code based on navigation instruction provided by the second device (Raiche par. [0063] “navigates to a location … for download or transfer to device 10”). Those of ordinary skill in the art would have been motivated to do so as a known means of coordinating interaction between two devices which would have produced only the expected results.   

Rajkumar, Raleigh and Raiche do not teach:
transmitting the privacy-related user consent preferences to the second computing device; and
storing the privacy-related user consent preferences on the second computing device.

Biswas teaches storing privacy-related user consent preferences on a second computing device (par. [0038] “privacy platform 109 may be resident within the UEs 101 as respective privacy platform modules 110a-110n”).

It would have been obvious at the time of filing to transmit (Rajkumar col. 26, lines 50-53 “devices 400, 450 communicating with each other”) and store the privacy-related user consent preferences on the second computing device (Rajkumar col. 24, lines 41-48 “store the user’s … profile”, Biswas par. [0038] “privacy platform 109 may be resident within the UEs 101”). Those of ordinary skill in the art would have been motivated to do so as a known means of persisting the data which would have produced only the expected result.

Claim 9: Rajkumar, Raleigh, Raiche and Biswas teach the system of Claim 7, wherein the code is obtained by the first computing device scanning a computer-readable indicium displayed on a user interface associated with the second computing device (Raleigh col. 28, lines 15-23 “using the master device to scan the information“).

Claim 13: Rajkumar, Raleigh, Raiche and Biswas teach the system of Claim7, wherein the first computing device obtains the code from the second computing device via wireless transmission (Raleigh col. 28, lines 25-28 “allow … some other wireless information transfer to occur”).

Claim 14: Rajkumar Raleigh, Raiche and Biswas teach the system of Claim 13, wherein the wireless transmission comprises at least one of a transmission via Bluetooth wireless technology standard or transmission via near field communication protocols (Raleigh col. 28, lines 25-28 “allow a near-field communication transfer”).

Claim 15: Rajkumar Raleigh, Raiche and Biswas teach the system of Claim 7, wherein the code is an alphanumeric code (Raleigh col. 27, lines 61-65 “the information ... is … a sequence of alphanumeric characters”).

Claim 16: Rajkumar discloses a method comprising: 
receiving, from a user via a second computing device, a request to initiate a service involving an entity and the user, the second computing device not being associated with privacy-related consent data related to the service (col. 4, lines 23-26“when the user logs into the service form a second different device”); 
retrieving, form a memory, privacy-related user consent preferences (col. 7, lines 23-26 “A data store of user opt-out and privacy preferences 142”);
providing, by the computing hardware, a consent interface for display within the service on the first computing device (fig. 2J, 280), wherein the consent interface comprises a privacy information section comprising privacy and consent information regarding the personal data, the privacy-related user consent preferences (e.g. Fig. 2J, 284), a plurality of privacy consent options (e.g. Fig. 2J, 286d, 286e), and a save selector configured to submit the privacy-related consent data upon selection by the user (Fig 2J, “Save Settings”); and 
in response to receiving an indication, associating, by the computing hardware associated with the service, the second computing device with the privacy-related consent data for the user so that the privacy-related consent data applies to the second computing device (col. 4, lines 29-32 “creating a linking or association between the devices”) by:
storing the privacy-related user consent preferences (col. 24, lines 41-48 “privacy selections that are in effect … store the user’s … profile”).

Rajkumar does not disclose:
at least partially in response to receiving the request, providing a computer-readable indicium for display on a consent extension interface on the second computing device;
receiving, by computing hardware from the service initiated on a first computing device, authentication of the computer-readable indicium identifying the request, wherein the first computing device is navigated to the service as a result of scanning the computer-readable indicium using the first computing device and the first computing device is associated with the privacy-related consent data to process personal data for the user; and 
at least partially in response to receiving the authentication; 
providing, by the computing hardware associated with the service and based on the authentication, a consent interface for display within the service on the first computing device; and
receiving, by the computing hardware associated with the service, an indication of a selection of the save selector. 

Raleigh teaches:
at least partially in response to receiving the request, providing a computer-readable indicium for display on an extension interface on the second computing device (col. 27, lines 48-52 “The child device presents information that enables the subscriber to “link” … the child devices with the master device”);
receiving, by computing hardware from the service initiated on the first computing device, authentication of the computer-readable indicium identifying the request from the first computing device being directed to the service, wherein the first computing device interacts with the service as a result of scanning the computer-readable indicium using the first computing device and the first computing device is associated with the account-related data for the user (col. 28, lines 15-23 “using the master device to scan the information“); and 
at least partially in response to receiving the authentication; 
providing, by the computing hardware associated with the service and based on the authentication, an interface for display within the service on the first computing device (fig. 15, col. 28, lines 38-42 “screen 2815 that may be presented by the master device after the subscriber has entered the information”), wherein the interface comprises a save selector configured to submit the account related data upon selection by the user (fig. 15, col. 28, lines 38-42 “allows the child device to be linked … completes the joining process by selecting “Add now.””); 
receiving, by the computing hardware, an indication of a selection of the save selector (col. 28, lines 38-42 “selecting “Add now.””). 

It would have been obvious at the time of filing to display a computer-readable indicium (Raleigh col. 27, lines 48-52 “The child device presents information”), receive authentication of the computer-readable indicium (Rajkumar col. 16, lines 59-65 “the privacy opt out interface 279”, Raleigh col. 28, lines 15-23 “using the master device to scan the information“), and provide a privacy-related user consent interface for display (e.g. Rajkumar Fig. 2J the “Save Settings” button, Raleigh Fig. 14-15). Those of ordinary skill in the art would have been motivated to do so as a known means of confirming/authenticating the association which would have produced only the expected results (e.g. Raleigh col. 28, lines 47-56 “successfully added a new device to the master service account”, Rajkumar col. 4, lines 29-32 “creating a linking or association between the devices”).

Rajkumar and Raleigh do not explicitly teach:
the first computing device is navigated to the service as a result of scanning the computer-readable indicium using the first computing device

Raiche teaches:
a first computing device is navigated to a service as a result of scanning a computer-readable indicium using a first computing device (par. [0063] “When one of the QR codes is scanned … device 10 navigate to a location where the contact information associated with the QR code is electronically stored for download or transfer”). 

It would have been obvious to navigate to the particular service in response to scanning the computer readable indicium (Raiche par. [0063] “navigates to a location … for download or transfer to device 10”). Those of ordinary skill in the art would have been motivated to do so as a known means of coordinating interaction between two devices which would have produced only the expected results.   

Rajkumar, Raleigh and Raiche do not teach:
transmitting the privacy-related user consent preferences to the second computing device; and
storing the privacy-related user consent preferences on the second computing device.

Biswas teaches storing privacy-related user consent preferences on a second computing device (par. [0038] “privacy platform 109 may be resident within the UEs 101 as respective privacy platform modules 110a-110n”).

It would have been obvious at the time of filing to transmit (Rajkumar col. 26, lines 50-53 “devices 400, 450 communicating with each other”) and store the privacy-related user consent preferences on the second computing device (Rajkumar col. 24, lines 41-48 “store the user’s … profile”, Biswas par. [0038] “privacy platform 109 may be resident within the UEs 101”). Those of ordinary skill in the art would have been motivated to do so as a known means of persisting the data which would have produced only the expected result.

Claim 17: Rajkumar, Raleigh, Raiche and Biswas teach the method of Claim 16 further comprising receiving the privacy-related consent data from the user via the first computing device (e.g. Rajkumar col. 23, lines 4-6 “A global privacy management interface is provided (372)”).

Claim 18: Rajkumar, Raleigh, Raiche and Biswas teach the method of Claim 16, wherein the computer-readable indicium comprises a QR code, an image, or an alphanumeric code (Raleigh col. 27, lines 61-65 “the information … is a bar code, a quick response (QR) code, or a sequence of alphanumeric characters”)[.]

Claim 23: Rajkumar, Raleigh, Raiche and Biswas teach the method of Claim 16, wherein the service involving the entity and the user comprises at least one of: (1) a software application associated with the entity (e.g. Fig. 1, Privacy Management System 115); or (2) a website associated with the entity (e.g. Rajkumar Fig. 1, Websites 104).

Claim 24: Rajkumar discloses a method comprising: 
receiving via a first computing device, privacy-related consent data corresponding to consent for a service to process personal data associated with a user (col. 4, lines 14-18 “managing privacy settings for, a user”); 
storing the privacy-related consent data as first device consent data, the first device consent data comprising an association of the first device consent data with the user (col. 4, lines 14-18 “managing privacy settings for, a user”); and 
in response to receiving a request for providing the service on a second computing device (col. 4, lines 23-26“when the user logs into the service from a second different device”):
retrieving, by the computing hardware associated with the service, the first device consent data (e.g. col. 7, lines 23-26 “A data store of user opt-out and privacy preferences 142”); 
facilitating, by the computing hardware associated with the service, a display of the first device consent data to the user on a consent interface within the service on the first computing device (e.g. col. 16, lines 59-65 “the privacy opt out interface 279 can be presented to the user upon user selection of one or more controls”);
after facilitating the display of the first device consent data to the user, receiving, by the computing hardware associated with the service, a request originating from the consent interface to associate the first device consent data with the second computing device as second device consent data (e.g. Fig. 2J the “Save Settings” button); and
in response to receiving a request to associate the first device consent data from the user with the second computing device as second device consent data:
storing the first device consent data as second device consent data, the second device consent data comprising an association of the second computing device consent data with the user (col. 4, lines 29-32 “creating a linking or association between the devices”, e.g. col. 11, lines 39-41 “adding the second public key to the set of public keys … 214a”); and
storing the second device consent data so that the second device consent data is applied with respect to the service to process the personal data associated with the user on the second computing device (col. 24, lines 41-48 “privacy selections that are in effect … store the user’s … profile”).

Rajkumar does not disclose:
providing a computer-scannable code identifying the request on a consent extension interface on the second computing device, the computer-scannable code comprising navigation instructions for the first computing device to navigate to a consent interface; 
in response to a scanning of the computer-scannable code using the first computing device, navigating the first computing device to the service;
receiving, by computing hardware associated with the service, authentication of the computer-scannable code from the service initiated on the first computing device, the authentication comprising a session request;
in response to receiving the authentication from the service, facilitating, by the computing hardware associated with the service, a display of the first device consent data to the user on a consent interface within the service on the first computing device; 
after facilitating the display of the first device consent data to the user, receiving, by the computing hardware associated with the service, a request originating from the consent interface to associate the first device consent data with the second computing device as second device consent data.

Raleigh teaches:
providing a computer-scannable code identifying the request on an extension interface on the second computing device (col. 27, lines 48-52 “The child device presents information that enables the subscriber to “link” … the child devices with the master device”); 
in response to a scanning of the computer-scannable code using the first computing device, the first computing device interacting with the service (col. 28, lines 15-23 “using the master device to scan the information“);
receiving, by computing hardware associated with the service, authentication of the computer-scannable code from the service initiated on the first computing device, the authentication comprising a session request (col. 28, lines 15-23 “using the master device to scan the information“, see e.g. Figs. 12-13); 
in response to receiving the authentication from the service, facilitating, by the computing hardware associated with the service, a display of the first device account data to the user on an interface within the service on the first computing device (fig. 15, col. 28, lines 38-42 “a representative screen 2815 that may be presented by the master device after the subscriber has entered the information”); 
after facilitating the display of the first device account data to the user, receiving, by the computing hardware associated with the service, a request originating from the interface to associate the first device account data with the second computing device as second device account data (fig. 15, col. 28, lines 38-42 “completes the joining process by selecting “Add now.””). 

It would have been obvious at the time of filing to provide a computer scannable code (Raleigh col. 27, lines 48-52 “The child device presents information”), scan the code with the first device (Raleigh col. 28, lines 15-23 “using the master device to scan the information”), authenticate the code (Raleigh col. 28, lines 15-23 “using the master device to scan the information“), facilitate display of the privacy-related consent data (Rajkumar col. 4, lines 14-18 “privacy settings for, a user”) and associate the first privacy-related consent data with the second computing device (Rajkumar col. 4, lines 29-32 “creating a linking or association between the devices”, Raleigh col. 28, lines 47-56 “successfully added a new device to the master service account”). Those of ordinary skill in the art would have been motivated to do so as a known means of confirming/authenticating the association which would have produced only the expected results (e.g. Raleigh col. 28, lines 47-56 “successfully added a new device to the master service account”, Rajkumar col. 4, lines 29-32 “creating a linking or association between the devices”).

Rajkumar and Raleigh do not explicitly teach:
the computer-scannable code comprising navigation instructions for the first computing device to navigate to a consent interface;
in response to a scanning of the computer-scannable code using the first computing device, navigating the first computing device to the service.

Raiche teaches:
the computer-scannable code comprising navigation instructions for the first computing device to navigate to an interface (par. [0063] “A quick response (QR) code is a codes that has an associated navigable link”);
in response to a scanning of a computer-scannable code using a first computing device, navigating the first computing device to a service (par. [0063] “When one of the QR codes is scanned … device 10 navigate to a location where the contact information associated with the QR code is electronically stored for download or transfer”). 

It would have been obvious to navigate to the particular service in response to scanning the computer readable indicium (Raiche par. [0063] “navigates to a location … for download or transfer to device 10”). Those of ordinary skill in the art would have been motivated to do so as a known means of coordinating interaction between two devices which would have produced only the expected results.   

Rajkumar, Raleigh and Raiche do not teach:
transmitting the second device consent data to the second computing device; and
storing the second device consent data on the second computing device.

Biswas teaches storing privacy-related user consent preferences on a second computing device (par. [0038] “privacy platform 109 may be resident within the UEs 101 as respective privacy platform modules 110a-110n”).

It would have been obvious at the time of filing to transmit (Rajkumar col. 26, lines 50-53 “devices 400, 450 communicating with each other”) and store the privacy-related user consent preferences on the second computing device (Rajkumar col. 24, lines 41-48 “store the user’s … profile”, Biswas par. [0038] “privacy platform 109 may be resident within the UEs 101”). Those of ordinary skill in the art would have been motivated to do so as a known means of persisting the data which would have produced only the expected result.

Claim 26: Rajkumar, Raleigh, Raiche and Biswas teach the method of Claim 24, wherein the consent interface on the first computing device comprises a privacy information section comprising privacy and consent information regarding the personal data, a plurality of privacy consent options, and a save selector configured to submit the privacy-related consent data upon selection by the user (see e.g. Rajkumar fig. 2J, Raleigh fig. 19).

Claim 27: Rajkumar, Raleigh, Raiche and Biswas teach the method of Claim 26, wherein the computer-scannable code is a QR code (Raleigh col. 27, lines 61-65 “the information … is … a quick response (QR) code”).

Claim 28: Rajkumar, Raleigh, Raiche and Biswas the system of Claim 1, wherein the operations further comprise: 
causing display of a second consent interface on the second computing device (Rajkumar col. 23, lines 7-8 “A selection tool is presented for enabling a user to review privacy options and interests”, col. 23, lines 21-24 “from different devices”); 
pre-populating the second consent interface with the privacy-related user consent preferences (e.g. Rajkumar fig. 2J); 
receiving an indication of an acceptance of use of the privacy-related user consent preferences to the session (e.g. Rajkumar Fig. 2J, “Save Settings”); and 
in response to receiving the indication of the acceptance, facilitating application of the privacy-related user consent preferences to the session of the particular service being performed on the second computing device (e.g. Rajkumar Fig. 2J, “Save Settings”).

Claim 29: Rajkumar, Raleigh, Raiche and Biswas teach the system of Claim 7, wherein automatically facilitating the extension of the privacy-related consent preferences to cover the particular service processing the personal data on the second computing device comprises: 
causing display of a second consent interface on the second computing device (Rajkumar col. 23, lines 7-8 “A selection tool is presented for enabling a user to review privacy options and interests”, col. 23, lines 21-24 “from different devices”); 
pre-populating the second consent interface with the privacy-related consent preferences (e.g. Rajkumar fig. 2J); 
receiving an indication of an acceptance to have the privacy-related consent preferences to cover the particular service processing the personal data on the second computing device (e.g. Rajkumar Fig. 2J, “Save Settings”); and 

Claim 30: Rajkumar, Raleigh, Raiche and Biswas teach the method of Claim 16, wherein associating the second computing device with the privacy-related consent data for the user so that the privacy-related consent data applies to the second computing device further comprises: 
providing a second consent interface for display on the second computing device that is pre-populated with the privacy-related consent data (Rajkumar col. 23, lines 7-8 “A selection tool is presented for enabling a user to review privacy options and interests”, col. 23, lines 21-24 “from different devices”); and
receiving an indication of an acceptance originating from the second consent interface to have the privacy-related consent data associated the second computing device (e.g. Rajkumar Fig. 2J, “Save Settings”).

Claim 31: Rajkumar, Raleigh , Raiche and Biswas teach the method of Claim 24, wherein storing the first device consent data as the second device consent data comprises: 
providing a second consent interface for display on the second computing device that is pre-populated with the first device consent data (Rajkumar col. 23, lines 7-8 “A selection tool is presented for enabling a user to review privacy options and interests”, col. 23, lines 21-24 “from different devices”); 
receiving an indication of an acceptance of the first device consent data originating from the second consent interface (e.g. Rajkumar Fig. 2J, “Save Settings”); and 
in response to receiving the indication of the acceptance of the first device consent data, storing the first device consent data as the second device consent data (e.g. Rajkumar Fig. 2J, “Save Settings”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,978,158 to Rajkumar et al. (Rajkumar) in view of US 9,571,559 to Raleigh et al. (Raleigh) US 2013/0091156 to Raiche et al. (Raiche) in view of US 2016/0114247 Biswas et al. (Biswas) in view of US 8,683,502 to Shkedi et al. (Shkedi).

Claim 3: Rajkumar, Raleigh, Raiche and Biswas teach system of Claim 1, wherein the computer-readable indicium is a bar code that, when scanned, is configured to provide information associated with the session of the particular service to facilitate causing the first computing device to navigate to the particular service (Raleigh col. 27, lines 61-65 “information that allows the subscriber to link the child device … is a bar code”, Raiche par. [0063] “device 10 navigates to a location”).

Rajkumar, Raleigh, Raiche and Biswas do not explicitly teach the information is a uniform resource locator.

Shkedi teaches a bar code that, when scanned, is configured to provide a uniform resource locator associated with an account (col. 10, lines 51-65 “the barcode, which encodes a uniform resource locator … indicates an online site … an identifier or pseudonym for the television subscriber’s STB”).

It would have been obvious at the time of filing to display and scan a barcode providing a uniform resource locator associated with the service (Shkedi col. 10, lines 51-65 “the barcode, which encodes a uniform resource locator”). Those of ordinary skill in the art would have been motivated to do so as an alternate means of identifying the account (see e.g. Shkedi lines 51-65 “establishing an electronic association”, Raleigh col. 28, lines 5-10 “many types and forms of information”). 

Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,978,158 to Rajkumar et al. (Rajkumar) in view of US 9,571,559 to Raleigh et al. (Raleigh) US 2013/0091156 to Raiche et al. (Raiche) in view of US 2016/0114247 Biswas et al. (Biswas), in view of US 10,019,591 to Beguin (Beguin).

Claim 19: Rajkumar, Raleigh and Biswas teach the method of Claim 16, but do not explicitly teach wherein the computer-readable indicium is provided on the consent extension interface on the second computing device at least partially in response to detecting the first computing device in proximity to the second computing device.

Beguin teaches:
initiating a device interaction in response to detecting the first computing device in proximity to the second computing device (col. 3, lines 28-38 “identify device(s) in proximity to the first device 102a”).

It would have been obvious at the time of filing to receive an indication that the first device is proximate to a second device (Beguin col. 3, lines 28-30 “identify device(s) in proximity to the first device”) and in response display a computer-readable indicium (Raleigh col. 27, lines 48-52 “presents information”). Those of ordinary skill in the art would have been motivated to do so as a means of identifying and initiating the transaction with the second device (see e.g. col. 28, lines 25-28 “the master device in proximity to the child device to allow near-field communication transfer”).

Claim 25: Rajkumar, Raleigh and Raiche teach the method of Claim 24, but do not explicitly teach wherein the computer-scannable code is provided on the consent extension interface on the second computing device at least partially in response to detecting the first computing device in proximity to the second computing device.

Beguin teaches:
initiating a device interaction in response to detecting the first computing device in proximity to the second computing device (col. 3, lines 28-38 “identify device(s) in proximity to the first device 102a”).

It would have been obvious at the time of filing to receive an indication that the first device is proximate to a second device (Beguin col. 3, lines 28-30 “identify device(s) in proximity to the first device”) and in response display a computer-readable indicium (Raleigh col. 27, lines 48-52 “presents information”). Those of ordinary skill in the art would have been motivated to do so as a means of identifying and initiating the transaction with the second device (see e.g. col. 28, lines 25-28 “the master device in proximity to the child device to allow near-field communication transfer”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0036815 to Dharawat and US 2012/0109830 to Vogel disclose storing privacy policy information locally on a device (see e.g. par. [0036] and [0020] respectively).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199